 


109 HRES 320 IH: Congratulating Danica Patrick on her historic accomplishments in the 2005 Indianapolis 500.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 320 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Manzullo submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Congratulating Danica Patrick on her historic accomplishments in the 2005 Indianapolis 500. 
 
Whereas Danica Patrick was raised in Roscoe, Illinois, began racing go-karts at age 10, and by the age of 12 became a national champion of the World Karting Association; 
Whereas at age 16, Danica Patrick switched from go-karts to formula cars and began competing in the Formula Vauxhall Winter Series in England; 
Whereas in 2000, Danica Patrick finished second in the Formula Ford Festival in England, the highest finish ever by an American driver; 
Whereas on May 15, 2005, Danica Patrick qualified for the Indianapolis 500 with the fourth fastest time, becoming the highest qualifying female driver in the history of the event; 
Whereas on May 29, 2005, Danica Patrick competed in her first Indianapolis 500 race; 
Whereas Danica Patrick’s appearance in the 2005 Indianapolis 500 was just her fifth overall appearance in an Indy Racing League IndyCar Series race; 
Whereas on lap 57, Danica Patrick became the first woman ever to lead a lap of the Indianapolis 500; 
Whereas Danica Patrick battled setbacks to move from sixteenth place after lap 80 to first place on lap 172; 
Whereas Danica Patrick led the 2005 Indianapolis 500 at 3 different times during the race for a total of 19 laps; 
Whereas Danica Patrick’s fourth place finish in the Indianapolis 500 was the all-time highest finish by a rookie driver and the all-time highest finish by a female driver; 
Whereas Danica Patrick was awarded the 2005 Indianapolis 500 Rookie of the Year award; and 
Whereas at only 23 years of age, Danica Patrick has already made historic achievements as a professional driver: Now therefore, be it  
 
That the House of Representatives— 
(1)congratulates Danica Patrick on her historic accomplishments in the 2005 Indianapolis 500; 
(2)invites Danica Patrick and her team to the United States Capitol to be honored; and 
(3)directs the Clerk of the House of Representatives to make available an enrolled copy of this resolution to Danica Patrick for appropriate display. 
 
